DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022, has been entered.

Status of Claims
Claims 1-5 and 7-8 are amended.
Claims 10-13 are new.
Claims 6 and 9 are canceled.
Claims 1-5, 7-8, and 10-13 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant contends that the independent claims are directed towards patent eligible subject matter.  Applicant contends that the claims recite patent eligible subject matter because they recite a practical application.  More specifically, Applicant contends that the claims recite a practical application because the claimed apparatus manages key information for each customer and exchange and can give remittance instructions to a plurality of exchanges.  Examiner respectfully disagrees.  As claimed, storing the key information, which is later used to perform the abstract ideas of instructing a remittance service to send money, is an example of insignificant extra-solution activities, which is an indication that it fails to recite a practical application.  Therefore, Applicant’s remarks regarding this ground of rejection are unpersuasive.
Accordingly, this ground of rejection is maintained.

35 U.S.C. §§ 102/103
Applicant’s arguments with respect to claim(s) 1-5, 7-8, and 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on May 13, 2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-8, and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims 1-5 and 10-11 are directed towards a machine, claim 7 is directed towards a process, and claim 8 is directed towards a manufacture.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of using one of a plurality of remittance services to send money.  In particular, the claim recites receiving approval from a first user, such as a buyer, to send money to a second user, such as a seller.  Further, the machine identifies some information, such as a tokenized account number, based on a remittance service.  The machine then sends an instruction to the remittance service to send money on behalf of the first user.  The remittance service then identifies other information, such as the personal account number corresponding to the tokenized account number, verifies the instruction, and records the transaction in a ledger.  In other words, the claim recites Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
at least one storage device, of which at least one stores computer readable instructions, and of which at least one comprises a key information table; and
at least one processor configured to execute the stored computer readable instructions to:
store in the key information table each of a plurality of key information in association with each of a plurality of remittance execution services, and each of the plurality of key information for a given user to use each remittance execution service and each of the plurality of remittance execution services for providing services to a plurality of registered users services for remittance of digital currency and each of the plurality of remittance execution services outside the remittance instruction apparatus;
receive approval from the given user for remitting a remittance amount in the digital currency to a remittance destination with a remittance execution service;
identify one or more first keys from the key information table based on the remittance execution service; and
transmit a remittance instruction to the remittance execution service, the remittance instruction to remit the remittance amount in the digital currency to a remittance destination address corresponding to the remittance destinations using the identified one or more first keys from the key information table,
wherein each of the plurality of key information includes the one or more first keys that differ for each remittance execution service and includes information that can uniquely identify the given user in the remittance execution service; and
wherein each of the plurality of remittance execution services identifies one or more second keys corresponding to the identified one or more first keys transmitted from the remittance instruction apparatus, uses the one or more second keys to verify the remittance instruction and then writes remittance fact to a ledger corresponding to the digital currency according to the remittance instruction.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of the storage device, processor, and digital currency are simply instructions to apply the abstract ideas using a computer.  Further, storing key information in a table is insignificant extra-solution activities of storing information that is later used to perform the abstract ideas.  See MPEP 2106.05(g).  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the additional elements of the storage device, processor, and digital currency are simply instructions to apply the abstract ideas using a computer.  Further, the storing operation is well-understood, routine, and conventional activity as it is storing information to a memory.  See MPEP 2106.05(d)(II).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 7: Claim 7 recites abstract subject matter similar to that recited in claim 1, discussed above, and does so in the context of a process.  Claim 7 fails to recite any additional elements that would recite a practical application or significantly more than the abstract ideas.

Per Claim 8: Claim 8 recites abstract subject matter similar to that recited in claim 1, discussed above, and does so in the context of a manufacture.  Claim 8 fails to recite any additional elements that would recite a practical application or significantly more than the abstract ideas.

Per Claims 2-5 and 10-11: Claims 2-5 and 10-11 have also been analyzed according to the 2019 PEG.  However, the subject matter of these claims also fail to recite patent eligible subject matter for the following reasons:
Claim 2 recites the abstract idea of notifying the payment destination, i.e., the payee, that the transaction has been confirmed.  In other words, it recites Certain Methods of Organizing Human Activities.
Claim 3 recites the additional elements of storing key definitions, receiving key information, and registering each key.  However, these additional elements fail to recite a practical application or significantly more than the abstract ideas because they recite using a computer in its ordinary capacity, e.g., to receive, store, or transmit data.  See MPEP 2106.05(f).
Claim 4 recites the additional element of receiving remittance information from the remittance destination.  However, this additional element fails to recite a practical application or significantly more than the abstract ideas because they recite using a computer in its ordinary capacity, e.g., to receive, store, or transmit data.  See MPEP 2106.05(f).
Claim 5 recites the abstract idea of converting currency from a first currency to a second currency, which is recited at a sufficiently high level of generality that it may be reasonably performed in the human mind, i.e., Mental Process, as well as Certain Methods of Organizing Human Activities.
Claim 10 further describes the digital currency, which fails to recite additional operations that could recite a practical application or significantly more than the abstract ideas.
Claim 11 recites that the remittance is recorded on a blockchain.  This fails to recite a practical application or significantly more than the abstract ideas as it generally links the use of the abstract ideas to a particular technological environment, i.e., the blockchain technological environment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0321625 to Gilliam et al.
Per Claim 1: Gilliam discloses:
A remittance instruction apparatus comprising: (see Gilliam at Abstract: The systems and methods discussed herein relate to securely transferring funds over a private network.)
at least one storage device, of which at least one stores computer readable instructions, and of which at least one comprises a key information table; and (see Gilliam at ¶ 56: The information directory 168 may be used when an identifier other than a bank account/routing number is used (e.g. an e-mail address, phone number, Universal Payment Identification Code (UPIC), randomly generated number, and so on). As described above in connection with the information directory 128 and 158, the information directory 168 is a database that is maintained to allow the payment service to convert/correlate the recipient's cell phone number (or e-mail address, or other token) to a bank account number/routing number of the recipient's bank account for users that registered through the payment computer service system 160.)
at least one processor configured to execute the stored computer readable instructions to: (see Gilliam at ¶ 55: The payment service computer system 160 may, for example, comprise one or more servers each with one or more processors configured to execute instructions stored in memory, send and receive data stored in memory, and perform other operations to implement the operations described herein associated with logic or processes shown in FIGS. 1-6.)
store in the key information table each of a plurality of key information in association with each of a plurality of remittance execution services, and each of the plurality of key information for a given user to use each remittance execution service and each of the plurality of remittance execution services for providing services to a plurality of registered users services for remittance of digital currency and each of the plurality of remittance execution services outside the remittance instruction apparatus; (see Gilliam at ¶ 56: The information directory 168 may be used when an identifier other than a bank account/routing number is used (e.g. an e-mail address, phone number, Universal Payment Identification Code (UPIC), randomly generated number, and so on). As described above in connection with the information directory 128 and 158, the information directory 168 is a database that is maintained to allow the payment service to convert/correlate the recipient's cell phone number (or e-mail address, or other token) to a bank account number/routing number of the recipient's bank account for users that registered through the payment computer service system 160.  Examiner’s Note: The originally-filed specification at ¶ 2 describes that digital currency may be electronic representations of currency, such as coins, banknotes, and checks, e.g., fiat currency.  Therefore, digital currency is not limited to only cryptocurrencies.)
receive approval from the given user for remitting a remittance amount in the digital currency to a remittance destination with a remittance execution service; (see Gilliam at ¶ 258: It will be appreciated that the first and second non-FI system may not be necessary. For example, the sender system 1202 and the recipient system 1204 may each be smartphones configured to share transaction information (e.g., funds to be transferred, tokenized financial instruments to create tokens from the recipient and sender, and public identifiers of the sender and recipient). The transaction information may be provided to the payment services system 1218.)
identify one or more first keys from the key information table based on the remittance execution service; and (see Gilliam at ¶ 94: After choosing the recipient, the user may choose an account from which funds may be sent to the recipient using a drop down menu 605. The drop down menu may be pre-populated with a list of all accounts that are held by the user.)
transmit a remittance instruction to the remittance execution service, the remittance instruction to remit the remittance amount in the digital currency to a remittance destination address corresponding to the remittance destinations using the identified one or more first keys from the key information table, (see Gilliam at ¶ 264: At an operation 1714, the payment service system 1218 may provide a notification including the sender public identifier, recipient public identifier, sender's token, funds to be transferred, or any other information to the sender FI system 1210 over the public network 1214 (or any network). The payment service system 1218 may also provide a notification including the sender public identifier, recipient public identifier, recipient's token, funds to be transferred, or any other information to the recipient FI system 1212 over the public network 1214 (or any network).)
wherein each of the plurality of key information includes the one or more first keys that differ for each remittance execution service and includes information that can uniquely identify the given user in the remittance execution service; and (see Gilliam at ¶ 295: At an operation 1932, the payment service system 1218 may identify a participant financial institution using the tokenized account data or a financial institution identifier from the participant system 1902 and/or the participant non-FI system 1904. In some embodiments, the payment service system 1218 may evaluate the tokenized account data for names, identifiers, or the like that correspond to financial institutions.)
wherein each of the plurality of remittance execution services identifies one or more second keys corresponding to the identified one or more first keys transmitted from the remittance instruction apparatus, uses the one or more second keys to verify the remittance instruction and then writes remittance fact to a ledger corresponding to the digital currency according to the remittance instruction. Examiner’s Note: the remittance execution services and the operations they perform are outside the scope of the invention as only a remittance instruction apparatus is claimed.  Further, such interpretation is bolstered by the claim recitation that the remittance execution services are outside the remittance instruction apparatus.  However, for compact prosecution purposes, the following citations are provided: see Gilliam at ¶ 265: At an operation 1716, the sender FI system 1210 may de-tokenize the sender's token to identify the financial instrument number (e.g., the credit or debit card number). At an operation 1718, the sender FI system 1210 may look up one or more de-tokenized numbers to identify the sender and any number of accounts (e.g., DDAs) associated with the sender. In various implementations, the sender FI system 1210 may use the public identifier of the sender to further confirm accounts. The sender FI system 1210 may identify, e.g., account and/or other information relevant to the sender system 1206.  See also ¶ 266: At an operation 1722, the sender FI system 1210 may determine if the sender account has sufficient finds to perform the fund transfer. The sender FI system 1210 may also perform internal checks, such as checks related to whether or not the transaction data is likely to be fraudulent/suspicious, etc. At an operation 1724, the sender FI system 1210 may provide instructions to the payment service system 1218 to update status of the transaction.  See also ¶ 43: Thus, whenever funds are transferred into or out of an account of an account holder (e.g., a sender or recipient of funds), the account processing logic 124 reflects an appropriate debit or credit in the account database 126, which stores account information (e.g., transactions, information about the account holder, and so on) for accounts that are maintained by the bank on behalf of its customers.)

Per Claim 7: Claim 7 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a process, which Gilliam discloses (see Abstract: The systems and methods discussed herein relate to securely transferring funds over a private network.)

Per Claim 8: Claim 8 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a non-transitory computer readable medium, which Gilliam discloses (see ¶ 140: By way of example, such machine-readable media can comprise RAM, ROM, EPROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other non-transitory medium which can be used to store desired program code in the form of machine-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer or other machine with a processor.)

Per Claim 3: Gilliam discloses the subject matter of claim 1, from which claim 3 depends.  Gilliam further discloses:
store key definitions related to each key included in the key information for each of the plurality of remittance execution services; and (see Gilliam at ¶ 56: The information directory 168 may be used when an identifier other than a bank account/routing number is used (e.g. an e-mail address, phone number, Universal Payment Identification Code (UPIC), randomly generated number, and so on). As described above in connection with the information directory 128 and 158, the information directory 168 is a database that is maintained to allow the payment service to convert/correlate the recipient's cell phone number (or e-mail address, or other token) to a bank account number/routing number of the recipient's bank account for users that registered through the payment computer service system 160.)
receive key information which the given user can use for a specific remittance execution service from the given user, and (see Gilliam at ¶ 292: At an operation 1924, the participant non-FI system 1904 and/or the financial services provider may send the public identifier and the tokenized account data to the payment service system 1218.)
register, using the key definitions, each key included in the received key information in the at least one storage device in association with the specific remittance execution service. (see Gilliam at ¶ 294: At an operation 1930, the payment service system 1218 may verify the public identifier is not in use. Verification of the public identifier may include reviewing an information directory to determine whether another user has already registered the public identifier in association with another account.)

Per Claim 10: Gilliam discloses the subject matter of claim 1, from which claim 10 depends. Gilliam further discloses:
wherein the digital currency is narrowed down as digital currency that can be expected to be remitted within a predetermined time according to remittance time history information for each of a plurality of digital currencies. (see Gilliam at ¶ 95: The payment channels form 619 presented to the user may allow the user to choose various payment channels such as, credit card, ACH or PayPal®. Also displayed with each payment channel may be the funds available to recipient field 623. For example, the credit card method may make the funds available to the recipient within 2-days of processing the send request. However, the user may be charged a fee as indicated by field 625, for example, $5.00. In other examples, a user may choose ACH in field 621, however the funds may be available to the recipient in 4 days with no fee. Other payment channels, such as PayPal®, Star, Blink, Interlink, and Plus may also be presented to the user.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliam as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2015/0254662 to Radu.
Per Claim 2: Gilliam discloses the subject matter of claim 1, from which claim 2 depends.  However, Gilliam fails to disclose, but Radu, an analogous art of transaction platforms, discloses:
notify the remittance destination of a payment notification when a transaction record corresponding to the digital currency based on the remittance instruction satisfies a predetermined confirmation condition, (see Radu at ¶ 147: At block 1134, the WSP computer 208 transmits an acknowledgment message to the PSP/acquirer computer 206 to confirm that payment has been duly made for the current transaction. Block 1136 then follows. At block 1136, the PSP/acquirer computer 206 transmits an acknowledgment message to the merchant POI terminal 204 to confirm that payment has duly been made for the current transaction. Block 1138 then follows, at which the purchase transaction at the retail store is completed. For example, the merchant POI terminal 204 may display to the merchant's sales associate an indication that payment has been acknowledged/confirmed, and may print a suitable receipt for the customer/mobile device user 210.)
wherein the predetermined confirmation condition is a confirmation condition for determining whether the transaction record has been confirmed by one or more other apparatuses and is updated in the remittance instruction apparatus or externally for each remittance instruction. (see Radu at ¶ 146: Continuing to refer to FIG. 11B, block 1132 follows block 1130. At block 1132, the WSP computer 208 receives a substantially conventional authorization response message, which originated from the issuer 112 and which was routed to the WSP computer 208 via the payment network. It will next be assumed that the authorization response indicates approval by the issuer of the authorization request initiated by the WSP computer 208 (or, if more than one payment card account had been selected by the user, it is assumed that all of the authorization responses from the issuers indicate approval), in which case, block 1134 follows block 1132.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilliam to notify the payee that the payment has been confirmed as disclosed in Radu.  One of ordinary skill in the art would have been motivated to do so that a payee, such as a merchant, would know the transaction has been completed without having to take any action.

Per Claim 4: Gilliam discloses the subject matter of claim 1, from which claim 4 depends.  However, Gilliam fails to disclose, but Radu discloses:
receive remittance information as the approval including the remittance destination address from the remittance destination. (see Radu at ¶ 137: At block 1114, the PSP/acquirer computer 206 may transmit data to the WSP computer 208. As part of this operation, the PSP/acquirer computer 206 may use the identifier of the WSP as received from the merchant POI terminal 204 to determine that it should establish a secure communication channel (channel 220 in FIG. 2) with the appropriate WSP. This may be done over the internet, for example, with TSL. The data transmitted at 1114 may include all the data received by the PSP/acquirer computer 206 at 1110, except possibly excluding the transaction counter value provided by the merchant POI terminal 204.  See also ¶ 134: The data transmitted at 1110 may include the address data that the merchant POI terminal 204 received from the payment-enabled mobile device 202 at 1108, and transaction data such as the transaction details, the transaction context and the current transaction counter value.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilliam so that the payee provides the payee’s address as disclosed in Radu.  The claimed invention would have been obvious as it is a matter of design choice as to whether the payee address is received from the payer or from the payee.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliam as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2018/0300715 to Wang.
Per Claim 5: Gilliam discloses the subject of claim 1, from which claim 5 depends.  However, Gilliam fails to disclose, but Wang, an analogous art of currency conversion, discloses:
receive board information from the remittance execution service; (see Wang at ¶ 32: It is worthwhile to note that when the second service request further includes the payment amount, because the source system identifies the XX currency and the target system identifies the YY currency, the service platform can convert the payment amount based on an exchange rate between the XX currency and the YY currency to obtain a converted payment amount.)
determine a conversion rate between the digital currency and another currency from the board information; and (see Wang at ¶ 32: It is worthwhile to note that when the second service request further includes the payment amount, because the source system identifies the XX currency and the target system identifies the YY currency, the service platform can convert the payment amount based on an exchange rate between the XX currency and the YY currency to obtain a converted payment amount.)
calculate a converted amount converted from the remittance amount to an other currency based on the conversion rate. (see Wang at ¶ 32: It is worthwhile to note that when the second service request further includes the payment amount, because the source system identifies the XX currency and the target system identifies the YY currency, the service platform can convert the payment amount based on an exchange rate between the XX currency and the YY currency to obtain a converted payment amount.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilliam to use a conversion rate to convert between a first currency and a second currency as disclosed in Wang.  One of ordinary skill in the art would have been motivated to do so to enable international transactions.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliam as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2019/0066101 to Mitchell et al.
Per Claim 11: Gilliam discloses the subject matter of claim 1, from which claim 11 depends.  However, Gilliam fails to disclose, but Mitchell, an analogous art of remittance services, discloses:
wherein each of the plurality of remittance execution services records the remittance fact on blockchain as the ledger. (see Mitchell at ¶ 12: Subsequently, the transaction platform records information to the blockchains which reflect aspects of the transaction using the obtained access credentials.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilliam so that the financial institutions record transactions using a blockchain as disclosed in Mitchell.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to more securely record transaction histories for each account.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliam as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2015/0088756 to Makhotin et al.
Per Claim 12: Gilliam discloses the subject matter of claim 1, from which claim 12 depends.  However, Gilliam fails to disclose, but Makhotin, an analogous art of digital signatures and transactions, discloses:
receive remittance information as the approval; and (see Makhotin at ¶ 165: Further, in embodiments where the transaction data received at the merchant application 121 was signed by a merchant computer 130, the remote key manager 140 may validate the received payment request by checking to ensure that the correct merchant public key was used to encrypt the transaction information (e.g., the merchant public key is associated with the received merchant certificate), that aspects of the payment information are correct (e.g., that the merchant identifier is associated with a registered merchant), and may perform any other suitable validation that may ensure the payment request including the encrypted payment information is being sent by a legitimate payment application, merchant computer 130, merchant application 121, communication device (e.g., mobile device 120), etc.)
verify, using public key of the remittance destination, that the remittance information is digitally signed with private key of the remittance destination. (see Makhotin at ¶ 166: For example, in some embodiments, the remote key manager 140 may validate a signature on any transaction data (if signed by the merchant computer 130 or corresponding transaction processor with the received public key certificate). Typically, the signature may be validated using the public key included in the merchant certificate by extracting the merchant computer public key from the merchant certificate.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilliam to validate signatures regarding remittance information as disclosed in Makhotin.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliam as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2018/0308076 to Jeong.
Per Claim 13: Gilliam discloses the subject matter of claim 1, from which claim 13 depends.  However, Gilliam fails to disclose, but Jeong, an analogous art of signing transaction data, discloses:
digitally sign or encrypt at least part of data included in the remittance instruction with the identified one or more first keys. (see Jeong at ¶ 51: In step S208, the personal ATM terminal 110 encrypts the remittance information and the read card information transmitted from the smartphone 130 through the encryption unit 117. In step S210, the personal ATM terminal 110 requests an electronic financial service, the transfer money.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilliam to digitally sign a transaction using the techniques disclosed in Jeong.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2018/0158042 discloses a method including determining, at a point-of-sale terminal at a store of a merchant, a payment amount for one or more items to be purchased from the merchant by a consumer in a transaction. The method also can include generating a transaction code including a merchant public identifier, the payment amount, a transaction identifier for the transaction, and a digital signature. The method additionally can include providing the transaction code to a mobile device being used by the consumer, such that the mobile device verifies the digital signature and sends a request to pay the merchant for the payment amount from a first account of the consumer maintained by a first financial institution, such that the first financial institution, upon receiving the request to pay, retrieves from a transaction system an account identifier of a second account of the merchant maintained by a second financial institution based on the merchant public identifier, and such that the first financial institution sends to the transaction system payment information regarding a payment to be made to the second account from the first account. The transaction system can be maintained by an entity that is different from the merchant, the first financial institution, and the second financial institution. The payment information can be routed through the transaction system to the second financial institution. The payment information can include the transaction identifier, the account identifier of the second account, and the payment amount. The method further can include receiving, at the point-of-sale terminal, a notification of payment for the transaction in real-time while the consumer remains at the store of the merchant. Other embodiments are provided.
U.S. Patent Pub. No. 2012/0296821 discloses a payment service provider includes a database storing a plurality of buyer-identity/buyer's-payment-source-account associations, each having a unique identifier assigned thereto, and a payment service provider transaction device configured to: 1) communicate with at least one of a transaction device of the buyer and/or a transaction device of a seller; 2) receive an authorization from the buyer to make a payment from a selected one of the buyer's payment source accounts to a designated one of the seller's payment depository accounts, the authorization including a specified payment amount and the unique identifier associated with the selected buyer's payment source account from which the buyer desires the payment to be made; and 3) effect a transfer of the specified payment amount from the selected buyer's payment source account to the designated seller's account.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685